 BALTIMORE GAS & ELECTRIC CO.199BaltimoreGas & ElectricCo. and International Broth-erhoodof Electrical Workers, AFL-CIO,Petitioner.Case 5-RC-8331September 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Donald J. Salins,Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8 asamended, the Regional Director for Region 5 trans-ferred this case to the Board for decision. Thereafterthe Employer and the Petitioner filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.On the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the reasons statedbelow.The petition seeks a unit confined to the productionand operation and maintenance employees employedby the Employer at its Calvert Cliffs Nuclear PowerPlant at Lusby, Maryland, herein called CalvertCliffs, excluding all office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act. There is no history of collective bargaining.The Employer opposes the petition on a number ofgrounds and contends,inter alia,that only a system-wide unit of all of its production and maintenanceemployees could properly be established.For the reasons set out below, we find that the unitrequested by Petitioner is too narrow in scope andthat it is therefore inappropriate for purposes of col-lective bargaining. The relevant facts are as follows:The Employer is a public utility engaged in thebusiness of supplying gas and electric power to Balti-more City and nine contiguous Maryland counties. Itcurrently owns and operates eight electrical generat-ing plants powered by fossil fuel sources and is in theprocess of building Calvert Cliffs, the nuclear powerplant here involved.Calvert Cliffs will begin loading fuel in the fall of1973 and will start operations early in 1974.2 WhenCalvert Cliffs begins producing power, its output,along with that of the Employer's other generatingplants,will feed into the Pennsylvania-New Jersey-Maryland interconnection, known as the PJM, of anumber of power companies in the Middle Atlanticregion of the country. The PJM serves to combine thegenerating capacities of the participating companiesthrough utilization of a free flowing grid, thus permit-ting the member companies to interchange power andprovide more reliable service. It is anticipated thatCalvert Cliffs will eventually provide 3 percent of thetotalcapacity of PJM and 30 percent of theEmployer's total output.As is usual in the public utility industry, the Em-ployer has organized its operations to provide for ahigh degree of centralized control. But, unlike someother public utilities, the Employer does not adminis-ter its operations according to product lines or thegeographical location of its facilities; it, rather, di-vides them into seven functional divisions, each ofwhich is headed by a different vice president. Thesedivisions and their functional responsibilities are:Supply,which is responsible for furnishing gas, elec-tricity, and steam to the distribution system and foroperating principal transmission lines;Engineeringand Construction,charged with designing and buildingthe Employer's electric facilities;Finance & Account-ing,which performs accounting services for all of theEmployer's operations;Distribution,which has res-ponsibility for the gas distribution system and theelectric transmission lines;Marketing,Management,and Staff Services,whose responsibilities include pub-lic relations, employee relations, and the provision ofmedical services; andGeneral Services,which is incharge of customer relations, purchasing, transporta-tion, and a variety of other services. There is also,apart from the divisions noted above, an auditing andlegal department, the head of which reports directlyto the Employer's chairman of the board.Each of the above-named divisions is composed ofa number of departments, each headed by a depart-ment manager. Each department, in turn, includes a2 The Employer contended that even if the petition could be said to havedescribed an appropriate unit, it was prematurely filed because the plant is1The Employer's request for oral argument is hereby denied, since thenot yet operational. In light of our dismissal of the petition on other grounds,record and briefs adequately present the positions of the parties.we need not and do not pass on this contention.206 NLRB No. 33 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of subdivisions. The eight fossil fuel generat-ing plants are grouped together in the generation sub-divisionunder the Supply division's electricalproduction department. At present, Calvert Cliffs is aseparate subdivision in the same electrical productiondepartment. But the Employer's chairman of theboard testified at the hearing that this distinction be-tween Calvert Cliffs and the other generating plantswas made only because the nuclear plant is not yetoperational and that when it begins to produce powernext year it will be administered along with the othergenerating plants as part of the generation subdivi-sion.The vice presidents who head the seven functionaldivisions all work out of the Employer's main officein Baltimore as do a number of the department man-agers, including the manager of the electrical produc-tion department.Labor relations policies are centrally determinedand administered and provide for uniform job classi-fications, pay grades, benefit privileges, and workingconditions for all employees wherever located. Thus,job descriptions and classifications prepared underthe Employer's job evaluation program insure the uni-form classifications of all employees who perform thesame functions. Each classification carries a fixedminimum and maximum rate of pay, the differentialreflecting the employee's experience and skill.Seniority is companywide and is afforded to allemployees under a system which gives employees theright to bid for jobs at all company locations, and tocarry their seniority with them if they transfer fromone department or location to another. There is alsoa companywide three-step grievance procedure avail-able to all employees. But, in addition, the Companypermits any grievant to bypass the entire procedureand take his complaint to any managerial officer, in-cluding the chairman of the board, if he so chooses.All employees have the same paid holidays, sick leave,and vacation benefits. All are covered by the sameretirement, health, and group life insurance plans. Allare commonly afforded the privilege of using a pay-rolldeduction savings program, a stock purchaseplan, a paid tuition and fee program for work-relatedstudies, and a blood donation program operated inconjunction with the Red Cross. All are granted thesame fixed discount on merchandise sold by the Em-ployer.Recruiting and hiring for every division of the Em-ployer is centrally controlled by the employee rela-tions department' Prospective employees must firstcontact the employee relations department and fillout a standard application form. They are then inter-viewed by that department and also by their pros-pective supervisor. Although the latter determines thestarting rate of pay, his determination is subject to theapproval of the director of employee relations. If ap-proved by the prospective supervisor, the applicantthen returns to the employee relations department forfurther processing and final approval. Once hired, anemployee may normally be terminated only by a de-partment manager or a vice president .4 His immediatesupervisor may, however, suspend him for an act ofmisconduct requiring immediate action, such as beingintoxicated on the job.The centralization of the Employer's operations isfurther evidenced by the facts that most records aremaintained at the Baltimore office, and personnel atthat office perform all accounting and personnelfunctions for the entire system. Further, all employeesare paid by the same standardized method regardlessof their work location and the payroll is centrallyprocessed at the Employer's Baltimore headquarters.None of the Employer's plants is located more than2 hours' driving distance from the main headquartersoffice.And, in order to expedite communicationamong all of its facilities, the Employer maintains anextensive internal communication and transportationsystem, including a courier service for mail delivery,as well as microwave, radio, and telecopier systems.All of these services will be extended to Calvert Cliffswhen the plant becomes operational.Although day-to-day supervision of the operationsof each of the generating plants, including CalvertCliffs, is delegated to a chief engineer at each locationand to a staff of line supervisors who report to him,neither the chief engineer nor the line supervisors aregranted independent authority to hire or fire any em-ployees or to effect any substantial change in theiremployment or job conditions. As noted,supra,hiringand firing authority as well as the power to changeworking conditions is vested in higher managementofficials located in the departmental and headquar-ters offices.With respect to all employees at generat-ing plants this authority may be invoked by a chiefengineer's report and recommendation to the head ofthe electrical production department.The Petitioner contends that, notwithstanding theforegoing facts, the geographic separateness of Cal-vert Cliffs and the technological differences betweena nuclear power plant and plants using fossil fuelpermit establishment of the Calvert Cliffs employeesas anappropriate bargaining unit. The record doesnot persuade us that this is so.4Department managers may discharge employees who have less than 53Management personnel at individual facilities submit requests for addi-years of service with the Employer,while only divisional vice presidents maytional personnel to the central employee relations department.discharge employees with more than 5 years' service. BALTIMORE GAS & ELECTRIC CO.201In light of the facts set out,supra,the geographicseparateness of Calvert Cliffs has little practicalweight. Nor do we believe that Calvert Cliffs' use ofnew technology supplies a proper basis for thePetitioner's unit request. In both nuclear and fossilfuel plants heat is used to produce steam in order todrive a steam turbine which in turn drives an electricgenerator. It is undisputed that the only differencebetween the two types of plants is that in a nuclearplant the initial heat is caused by the fission of radio-active material, while in fossil fuel generating plantsheat results from the burning of coal, oil, or gas. Onceheat is produced, however, both types of plants oper-ate in essentially the same manner.The record shows, as Petitioner points out, that anumber of the employees at Calvert Cliffs receivedspecial training after hire, many employees were re-cruited from the Navy Nuclear Program, and some ofthese employees are required to hold Atomic EnergyCommission licenses. However, the inferences Peti-tioner would draw from these facts are negated byother undisputed facts. Of the 15 job classifications inthe requested unit only 4 are unique to nuclear plants,while employees in the other 11 classifications per-form essentially the same functions at Calvert Cliffsas do their counterparts in other plants. Furthermore,approximately 22 percent of the employees whoformed the initial complement at Calvert Cliffs hadtransferred there from other facilities.To be sure, there is no evidence that employees atany one plant are routinely called upon to interchangewith others at a different plant on any temporarydetail basis. But this does not mean that employeeswho work at any one location remain totally isolatedfrom contact with employees at other facilities. In-deed, there is contrary evidence. Thus, crews of main-tenance employees, although headquartered at onepoint, regularly visit others, including Calvert Cliffs,in order to perform the major overhaul work for peri-ods of approximately 10 weeks per year. These sameemployees also come in on call to handle breakdownswhich cannot be handled by the plant's regular main-tenance crew. In addition, medical personnel visit allthe plants, including Calvert Cliffs, to give physicalexaminations and immunizations, and auditors andother personnel visit all the plants periodically forvarious work-related purposes.ConclusionAs the parties are aware, the line,of Board preced-ents developed for the public utility industry containsfrequent expression of the Board's view that a system-wide unit is the optimal appropriate unit in the publicutility industry and of the strong considerations ofpolicy which underlie that view. That judgment hasplainly been impelled by the economic reality that thepublic utility industry is characterized by a high de-gree of interdependence of its various segments andthat the public has an immediate and direct interestin the uninterrupted maintenance of theessentialservices that this industry alone can adequately pro-vide. The Board has therefore been reluctant to frag-mentizea utility's operations. It has done so onlywhen there was compelling evidence that collectivebargaining in a unit less than systemwide in scope wasa "feasible undertaking." 5 and there was no opposingbargaining history. As an examination of the cases inwhich narrower units have been found appropriateindicates, it was clear in each case that the boundariesof the requested unit conformed to a well-definedadministrative segment of the utility company's orga-nization and could be established without undue dis-turbance to the company's ability to perform itsnecessary functions.6Testing the Petitioner's request against the line ofprecedents applicable to the industry, itseems clearthat the Petitioner has not made out acaseour pre-cedents would support. Its request for a unit confinedto Calvert Cliffs describes neither a separately admin-istered segment of the Company's operations nor aplant which services one distinctly identifiable geo-graphic area. The petition is, rather, grounded on atheory that because the employees therein describedallwork at the Employer's only nuclear power plantthey have interests so unique as to compel our depar-ture from the precedents previously developed for thisindustry. The record as a wholenegatesthat proposi-tion.As notedsupra,nuclear generating plants and theirfossil fuel counterparts differ only in the means bywhich they produce the heat utilized in the first stepof the generation process. This distinction, while ad-mittedly requiring a different technology in nuclearplants, does not require a finding that the employeesat Calvert Cliffs have a separate community of inter-est.Furthermore, the undisputed facts are that I1 ofthe 15 job classifications at this plant are common toall plants; that all employees throughout the systemhave similar job benefits and perform related func-tions; that there is a high degree of functional integra-tion and interdependence in the Company's operationof its business, as well as centralized control of laborpolicies; and that there is little autonomy granted thetitular head of the plant in the day-to-day perfor-mance of his supervisory functions. These are all fac-5 folorado Interstate Gas Company,202' NLRB'No 122.6MonongahelaPower Company,176 NLRB 915;UnitedGas, Inc.,190NLRB 61'&. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorsmilitating against the requested departure fromthe Act. We shall therefore dismiss the petition here-our normalunit rules.We hold, accordingly, that thein?requestedunit isnot appropriate for the purposes ofORDERcollective bargaining.As the Petitioner has made no alternative requestIt is hereby ordered that the petition filed in Casefor a broader unit, we conclude that no question af-5-RC-8331 be, and it hereby is, dismissed.fecting commerce exists concerning the representa-tion of certain employees of the Employer within the7 In view of our dismissal of the petition on the grounds discussed above,meaning of Section 9(c)(1) and Section 2(6) and (7) ofweneed not and donot pass onthe Employer's contentionthatonly asystemwide unit can beappropriatelyestablished.